ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Neil Ferraro (Reg. # 39,188) on 08/25/2022.  The application has been amended as follows:  
In Claim 1, lines  21-22, 10604237.1Application No.: 17/008,1513 Docket No.: G0885.70036US02“providing a user interface to configure the rich data capture trigger, wherein the rich data capture trigger is obtained by configuration through the user interface”  
has been changed to:
--providing a user interface, wherein the rich data capture trigger is configured through the user interface--  

In claim 9, lines 21-23,  “wherein the one or more servers are further to provide a user interface to configure the rich data capture trigger, wherein the rich data capture trigger is obtained by configuration through the user interface” 
has been changed to:
--wherein the one or more servers are further to provide a user interface, wherein the rich data capture trigger is configured through the user interface--   

In claim  17, lines 26-28, “the data capture control instructions further cause the processor to provide a user interface to configure the rich data capture trigger, the data window, and selection of the first data type, wherein the rich data capture trigger is obtained by configuration through the user interface”
has been changed to :
--the data capture control instructions further cause the processor to provide a user interface, wherein the rich data capture trigger, the  data window and selection of the first data type are configured  through the user interface-- 

In claim 19, “claim 19” has been changed to --claim 17--.   
In claim 20, “claim 19” has been changed to --claim 17--.
 
Allowable Subject Matter
3.	  Remaining Claims 1, 3-9, 11-17 and 19-20  are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 Regarding Independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method comprising: obtaining a rich data capture trigger that defines when a controller of an asset tracking device onboard an asset is to identify and log an unsimplified block of raw data in raw data on the asset tracking device for rich data analysis, the raw data obtained by the asset tracking device from a data source onboard the asset; transmitting data capture instructions to the asset tracking device, the data capture instructions containing the rich data capture trigger, the data capture instructions to cause a controller of the asset tracking device to: monitor the raw data for satisfaction of a simplified data capture trigger; when the simplified data capture trigger is satisfied, perform a dataset simplification algorithm on the raw data to generate a simplified set of raw data, and log the simplified set of raw data; monitor the raw data for satisfaction of a rich data capture trigger; and when the rich data capture trigger is satisfied, identify and log an unsimplified block of raw data for rich data analysis, the unsimplified block of raw data spanning a data window that covers a time at which the rich data capture trigger was satisfied, the unsimplified block of raw data containing raw data that is additional to the raw data contained in the simplified set of raw data; and receiving the simplified set of raw data and the unsimplified block of raw data from the asset tracking device; and, 10604237.1Application No.: 17/008,1513 Docket No.: G0885.70036US02 providing a user interface, wherein the rich data capture trigger is configured through the user interface. 
 
Regarding Independent claim 9, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination , a system comprising: an asset tracking device onboard an asset, the asset tracking device configured to: obtain raw data from a data source onboard the asset; monitor the raw data for satisfaction of a simplified data capture trigger; when the simplified data capture trigger is satisfied, perform a dataset simplification algorithm on the raw data to generate a simplified set of raw data and log the simplified set of raw data; monitor the raw data for satisfaction of a rich data capture trigger; when the rich data capture trigger is satisfied, identify and log an unsimplified block of raw data for rich data analysis, the unsimplified block of raw data spanning a data window that covers a time at which the rich data capture trigger was satisfied, the unsimplified block of raw data containing raw data that is additional to the raw data contained in the simplified set of raw data; and transmit the simplified set of raw data and the unsimplified block of raw data; and one or more servers to: obtain the rich data capture trigger; transmit data capture instructions to the asset tracking device, the data capture instructions containing the rich data capture trigger; and 10604237.1Application No.: 17/008,1515 Docket No.: G0885.70036US02 receive the simplified set of raw data and the unsimplified block of raw data from the asset tracking device; wherein the one or more servers are further to provide a user interface, wherein the rich data capture trigger is configured through the user interface. 

Regarding Independent claim 17, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a non-transitory machine-readable storage medium comprising data capture control instructions that when executed cause a processor of a computing device to: obtain a rich data capture trigger that defines when a controller of an asset tracking device onboard an asset is to identify and log an unsimplified block of raw data in raw data on the asset tracking device for rich data analysis, the raw data obtained by the asset tracking device from a data source onboard the asset; transmit data capture instructions to the asset tracking device, the data capture instructions containing the rich data capture trigger, the data capture instructions to cause a controller of the asset tracking device to: monitor the raw data for satisfaction of a simplified data capture trigger; when the simplified data capture trigger is satisfied, perform a dataset simplification algorithm on the raw data to generate a simplified set of raw data, and log the simplified set of raw data; monitor the raw data for satisfaction of a rich data capture trigger; and 10604237.1Application No.: 17/008,1517 Docket No.: G0885.70036US02 when the rich data capture trigger is satisfied, identify and log an unsimplified block of raw data for rich data analysis and log the unsimplified block of raw data, the unsimplified block of raw data spanning a data window that covers a time at which the rich data capture trigger was satisfied, the unsimplified block of raw data containing raw data that is additional to the raw data contained in the simplified set of raw data; and receive the simplified set of raw data and the unsimplified block of raw data from the asset tracking device; wherein: the data capture instructions cause the controller to monitor the raw data for satisfaction of the rich data capture trigger by evaluating the rich data capture trigger for a first data type; the unsimplified block of raw data comprises raw data of the first data type; and the data capture control instructions further cause the processor to provide a user interface, wherein the rich data capture trigger, the  data window and selection of the first data type are configured  through the user interface. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663